Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RANCHOS REAL DEVELOPERS,
INC.,

                            Appellant,

v.

THE COUNTY OF EL PASO,
CATALINA DEVELOPMENT, INC.,
AND DAVID ESCOBAR, TRUSTEE,

                            Appellees.

§

§

§

§

§

No. 08-04-00014-CV

Appeal from the

171st District Court

of El Paso County, Texas

(TC#2003-5550)




MEMORANDUM OPINION

           This is an interlocutory appeal from the denial of a temporary injunction to prevent
the sale of certain real property.  Ranchos Real Developers, Inc. v. County of El Paso, No.
08-04-00014-CV, 2004 WL 868494, at *1 (Tex. App.--El Paso April 22, 2004, no pet.
h.).  We previously issued a stay of all proceedings related to the property and ordered
Appellant to post security to secure the stay.  Id. 2004 WL 868494, at *1, *5.  On May 24,
2004, Appellant notified the Court that it had decided not to post security.  Accordingly,
on May 28, 2004, we lifted the stay.  Appellees have now filed a motion to dismiss the
appeal as moot.  A deed and an affidavit stating that the property has been sold are
attached to the motion.
           We agree with Appellees that the sale of the property renders the trial court’s
denial of the temporary injunction moot and deprives this Court of jurisdiction over this
appeal.  Id. 2004 WL 868494, at *3; Pope v. City of Dallas, 636 S.W.2d 244, 247 (Tex.
App.--El Paso 1982, no writ).  Therefore, the motion to dismiss appeal as moot is granted
and all orders pertaining to the request for a temporary injunction are set aside and that
portion of the case, including this appeal, is dismissed.  See Tex. R. App. P. 42.3(a);
Isuani v. Manske-Sheffield Radiology Group, 802 S.W.2d 235, 236 (Tex. 1991);
Guajardo v. Alamo Lumber Co., 159 Tex. 225, 226, 317 S.W.2d 725, 726 (1958).  Costs
are assessed against Appellant.
 
                                                                  SUSAN LARSEN, Justice
June 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.